DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, species I, claims 5-10, in the reply filed on August 8, 2022 is acknowledged.
Claims 1-4 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 21, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "first m by n array of semiconductor devices", "x-y plane", "at least one second m by n array of semiconductor devices", "x-direction", "z-direction" (claim 5) and "columns of insulating material extend vertically through all the m by n arrays to electrically separate each semiconductor device in the array from other adjoining semiconductor devices" (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Undefined acronyms/symbols, such as "CMOS" (first occurrence [08], line 4). The examiner suggests that applicant spell out all the acronyms/symbols when using them for the first time in the disclosure.
Appropriate correction is required.

Claim Objections
Claims 5-10 are objected to because of the following informalities: 
i) a comma should be inserted after "array" (claim 5, line 1) and claim number (claims 6-10, line 1). 
ii) a colon (:) should be inserter after "comprising" (claims 1, 9 and 10, line 1).
iii) "an" should be inserted before "insulating" (claim 6, line 2). 
iv) "a" should be inserted before "single" (claim 9, line 6 and claim 10, line 5), "dielectric" (claim 10, line 8) and "desire" (claims 9 and 10, last line).
v) the phrase "different material characteristics than" should read "material characteristics different than" (claim 9, line 3).
vi) inconsistent terminologies. Changing "the at least two layers" to "the at least two separated layers" (claim 9, lines 7, 8 and 10), "the … slot" to "the … slot region" (claim 10, lines 7, 8 and 10) and "the layers" to "the alternating layers" (claim 10, lines 6, 9, 11, 12 and 15), are suggested.
vii) one of "of the" should be deleted (claim 10, line 14).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "m by n", as recited in claim 5, is unclear as to what m and n stand for.
Claim 5 recites the limitation "the x-direction" in line 4. There is insufficient antecedent basis for this limitation in the claim.
The claimed limitation of "semiconductor devices", as recited in claim 5, lines 5 and 7, is unclear as to whether said limitation is the same as or different from "semiconductor devices", as recited in claim 5, line 3.
The claimed limitation of "first terminal lines", as recited in claim 5, line 6, is unclear as to whether said limitation is the same as or different from "first terminal lines", as recited in claim 5, line 4.
Claim 5 recites the limitation "the z-direction" in line 8. There is insufficient antecedent basis for this limitation in the claim.
The claimed limitation of "a multi-layer structure", as recited in claims 6-10, is unclear as whether said limitation is the same as or different from "a multi-layer semiconductor device array", as recited in claim 5; also unclear how it relates to the device.
The claimed limitation of "each m by n array", as recited in claim 6, is unclear as to which m by n array applicant refers: "a first m by n array" and/or "at least one second m by n array", as recited in claim 5.
The claimed limitation of "arrays", as recited in claim 6, is unclear as to whether said limitation is the same as or different from "a multi-layer semiconductor device array", "a first m by n array" and/or "at least one second m by n array", as recited in claim 5.
The claimed limitation of "it", as recited in claim 6, is unclear as to which element "it" applicant refers.
The claimed limitation of "insulating material", as recited in claim 7, is unclear as to whether said limitation is the same as or different from "insulating material", as recited in claim 6.
Claim 7 recites the limitation "the m by n arrays" in line 2. There is insufficient antecedent basis for this limitation in the claim. It also unclear whether said limitation is the same as or different from "a first m by n array" and/or "at least one second m by n array", as recited in claim 5.
The claimed limitation of "columns of insulating material extend vertically through all the m by n arrays to electrically separate each semiconductor device in the array from otherwise adjoining semiconductor devices", as recited in claim 7, is unclear as to how all the m by n arrays can be electrically separated each semiconductor device in the array from otherwise adjoining semiconductor devices because all the elements in one semiconductor device are electrically connected to each other.
The claimed limitation of "the array", as recited in claim 7, is unclear as to whether said limitation is the same as or different from "a multi-layer semiconductor device array", "a first m by n array" and/or "at least one second m by n array", as recited in claim 5.
The claimed limitation of "otherwise adjoining semiconductor devices", as recited in claim 7, is unclear as to whether said limitation is the same as or different from "semiconductor device", as recited in claim 5.
Claims 9 and 10 render the claims indefinite because it is unclear whether the claims are directed to a device or a process. See MPEP §2173.05(P) (II).
The claimed limitation of "the semiconductor devices", as recited in claim 8, is unclear as to whether said limitation is the same as or different from "semiconductor devices", as recited in claim 5 and/or "otherwise adjoining semiconductor devices", as recited in claim 7.
The claimed limitation of "a semiconductor substrate", as recited in claim 9, is unclear as to whether said limitation is the same as or different from "a semiconductor substrate", as recited in claim 6.
The claimed limitation of "at least two separated layers of the plurality of layers having different material characteristics than other layers in the plurality of layers", as recited in claim 9, is unclear as to material characteristics of at least two separated layers of the plurality of layers are different than what of the other layers in the plurality of layers applicant refers.
The claimed limitation of "the layers", as recited in claim 9, line 5, is unclear as to which layers applicant refers: "a plurality of layers", "at least two separated layers or "other layers".
The claimed limitation of "the substrate", as recited in claims 9 and 10, is unclear as to which substrate applicant refers.
The claimed limitation of "single crystal semiconductor material", as recited in claims 9 (lines 8 and 9) and 10 (lines 12 and 14), is unclear as to whether said limitation is the same as or different from "single crystal semiconductor material", as recited in claims 9 (line 6) and 10 (line 5), respectively.
The claimed limitation of "the single crystal semiconductor layer", as recited in claims 9 and 10, is unclear as to which single crystal semiconductor layer applicant refers.
The claimed limitation of "alternative layers of first and second material", as recited in claim 10, is unclear as to how to form alternative layers with a single material. For examination purposes, the examiner has interpreted this limitation to mean that alternating layer of a first material and a second material. Clarification is requested.
The claimed limitation of "a single crystal semiconductor substrate", as recited in claim 10, is unclear as to whether said limitation is the same as or different from "a semiconductor substrate", as recited in claim 5.
The claimed limitation of "the first and second material having different etching characteristics", as recited in claim 10, is unclear as to how a single material can have different etching characteristics. For examination purposes, the examiner has interpreted this limitation to mean that the first material and the second material having different etching characteristics. Clarification is requested.
The claimed limitation of "second material", as recited in claim 10, lines 11, 12 and 15, is unclear as to whether said limitation is the same as or different from "first and second material", as recited in claim 10, line 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5-10, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (2012/0091413).
As for claim 5, Nguyen et al. show in Figs. 1, 2A-2C and related text a multi-layer semiconductor device array comprising 
a semiconductor substrate 101 ([0019]); 
a first m by n array (bottommost device level of 10) of semiconductor devices 10 extending in an x-y plane and electrically connected in the x-direction to first terminal lines 40; 
at least one second m by n array 110/210/310 of semiconductor devices 10 extending in the x-y plane and electrically connected in the x-direction to first terminal lines 40; 
each of the at least one second m by n array of semiconductor devices being stacked vertically in the z-direction above the first m by n array.

As for claim 6, Nguyen et al. show each m by n array is separated from arrays above and below it by insulating material 50 (Fig. 1).

As for claim 7, Nguyen et al. show columns of insulating material 18 extend vertically through all the m by n arrays to electrically separate each semiconductor device in the array from otherwise adjoining semiconductor devices (Fig. 1).

As for claim 8, Nguyen et al. show the semiconductor devices comprise at least one of pn diodes, p-i-n diodes, pnp diodes, npn diodes, pnpn thyristors, and npnp thyristors ([0020]).

As for claim 9, Nguyen et al. show depositing a plurality of layers of material on a semiconductor substrate, at least two separated layers of the plurality of layers having different material characteristics than other layers in the plurality of layers; 
removing a first region of each of the layers down to the substrate; 
forming single crystal semiconductor material in the first region; 
removing the at least two layers and exposing the single crystal semiconductor material; 
forming single crystal semiconductor material in place of the at least two layers; and 
during the step of forming single crystal semiconductor material in place of the at least two layers, introducing at least one semiconductor dopant to dope the single crystal semiconductor material to have desired conductivity type ([0020]).
Regarding the process limitations ("made by a process comprising: depositing a plurality of layers of material on a semiconductor substrate, at least two separated layers of the plurality of layers having different material characteristics than other layers in the plurality of layers; removing a first region of each of the layers down to the substrate; forming single crystal semiconductor material in the first region; removing the at least two layers and exposing the single crystal semiconductor material; forming single crystal semiconductor material in place of the at least two layers; and during the step of forming single crystal semiconductor material in place of the at least two layers, introducing at least one semiconductor dopant to dope the single crystal semiconductor material to have desired conductivity type"), these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
	Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear. 
	
As for claim 10, Nguyen et al. show depositing alternating layers of first and second material on a single crystal semiconductor substrate, the first and second material having different etching characteristics; 
removing a first slot region of each of the layers down to the substrate; 
using the substrate as a seed, forming single crystal semiconductor material in the first slot region; 
removing a support slot region of each of the layers down to the substrate, the support slot being in contact with and orthogonal to a first end of the first slot; 
filling the support slot with dielectric material; 
removing a stack cut region of each of the layers down to the substrate, the stack cut region being parallel to and spaced apart from the first slot; removing the layers of second material; 
forming single crystal semiconductor material in place of the layers; of second material; and 
during the step of forming single crystal semiconductor material in place of the of the layers of second material, introducing at least one semiconductor dopant to dope the single crystal semiconductor material to have desired conductivity type ([0020]).
Regarding the process limitations ("made by a process comprising: depositing alternating layers of first and second material on a single crystal semiconductor substrate, the first and second material having different etching characteristics; removing a first slot region of each of the layers down to the substrate; using the substrate as a seed, forming single crystal semiconductor material in the first slot region; 11removing a support slot region of each of the layers down to the substrate, the support slot being in contact with and orthogonal to a first end of the first slot; filling the support slot with dielectric material; removing a stack cut region of each of the layers down to the substrate, the stack cut region being parallel to and spaced apart from the first slot; removing the layers of second material; forming single crystal semiconductor material in place of the layers; of second material; and during the step of forming single crystal semiconductor material in place of the of the layers of second material, introducing at least one semiconductor dopant to dope the single crystal semiconductor material to have desired conductivity type"), these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
	Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear. 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811